Citation Nr: 1620618	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  15-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for recurrent callosities, hammer toes, and hallux valgus, previously denied as right foot problems and right foot pain.

2.  Whether new and material evidence has been received to reopen a claim for service connection for recurrent callosities, hammer toes, and hallux valgus, previously denied as left foot problems and left foot pain.

3.  Whether new and material evidence has been received to reopen a claim for service connection for porokeratosis and tinea, previously denied as fungal infection of feet with jungle rot and trench foot.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression, to include as secondary to service-connected right knee disability.

5.  Entitlement to an increased rating for right knee degenerative arthritis with derangement of the anterior cruciate and medial and lateral meniscus, currently rated as 10 percent disabling.

6.  Entitlement to an initial increased rating for right knee instability, currently rated as 10 percent disabling.

7.  Entitlement to an effective date earlier than April 12, 2013 for the grant of service connection for right knee instability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to February 1993.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January and March 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Board notes that on November 21, 2015, the Veteran's representative requested his claims file be returned to the RO so that he may be scheduled for a DRO hearing with regards to the claims on appeal.  Therefore, on remand, the Veteran should be scheduled for the requested DRO hearing.  38 C.F.R. § 20.1507(a)(2) (2015).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a DRO as requested in correspondence dated November 21, 2015.  Thereafter, the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

